           Case 1:20-cv-00537-AWI-SKO Document 6 Filed 05/06/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL BENANTI,                                   Case No. 1:20-cv-00537-SKO (HC)
12                  Petitioner,                         ORDER DIRECTING CLERK OF COURT
                                                        TO ASSIGN DISTRICT JUDGE
13           v.
                                                        FINDINGS AND RECOMMENDATION TO
14                                                      DISMISS PETITION FOR WRIT OF
                                                        HABEAS CORPUS
15   A. CIOLLI,
                                                        [21-DAY OBJECTION DEADLINE]
16                  Respondent.
17

18          Petitioner is a federal prisoner proceeding pro se and in forma pauperis with a petition

19 for writ of habeas corpus pursuant to 28 U.S.C. § 2241. He is currently in the custody of the
20 Bureau of Prisons (“BOP”) at the United States Penitentiary in Atwater, California.             He

21 challenges a disciplinary hearing in which he was found guilty of violating BOP Code 224 for

22 assaulting another inmate, and for which he was sanctioned with disciplinary segregation, loss

23 of privileges, and impound of personal property. (Doc. 1 at 5.)

24          Petitioner claims certain time limits were not met with respect to the disciplinary

25 proceeding. Because Petitioner fails to state a cognizable federal claim for relief, the Court will

26 recommend the petition be DISMISSED with prejudice.
27 I.      BACKGROUND

28         On August 22, 2019, an incident report was created concerning an incident which took


                                                    1
          Case 1:20-cv-00537-AWI-SKO Document 6 Filed 05/06/20 Page 2 of 5


 1 place on July 19, 2019. The description of the incident is as follows:

 2          On 7-19-2019, at approximately 11:29 am, multiple inmates began fighting in the
            inmate dining hall. Following a review of institutional surveillance, Staff
 3          discovered inmate Benanti, Michael, Reg. No. 07163-067, assaulted inmate Caster,
            Bobby, Reg. No. 56933-081. Specifically, Benanti struck the midsection of Caster
 4          twice with his right fist. Following this Benanti departed the area. I was able to
            positively identify Benanti with BOPWARE photograph.
 5

 6 (Doc. 1 at 3.)

 7        Although the incident took place on July 19, 2019, the incident report was not written until

 8 August 22, 2019, because staff did not discover Petitioner had been involved until an SIS

 9 investigation, including review of video surveillance, had been conducted. (Doc. 1 at 3, 5.)

10        On August 24, 2019, Petitioner was issued the incident report charging him with

11 “Assaulting any Person” in violation of BOP Offense Code 224, thereby giving him advanced

12 written notice of the charge. (Doc. 1 at 4.) He was advised of his rights on August 29, 2019.

13 (Doc. 1 at 4.) A disciplinary hearing was held on September 10, 2019. (Doc. 1 at 4.) He declined

14 his right to a staff representative, declined to call any witnesses, and declined to present any

15 documentary evidence. (Doc. 1 at 5.) Petitioner admitted the charge at the hearing and stated,

16 “It’s true. I’m sorry. It won’t happen again.” (Doc. 1 at 5.) The Disciplinary Hearing Officer

17 (“DHO”) found Petitioner guilty of committing the prohibited act of Assaulting another Person.

18 (Doc. 1 at 5.) The DHO sanctioned Petitioner with disciplinary segregation of 10 days;

19 disciplinary segregation of 30 days, suspended for 180 days with clear conduct; loss of
20 commissary privileges for 90 days; loss of visitation privileges for 90 days; and impound of

21 personal property for 30 days. (Doc. 1 at 5.) Petitioner was provided a copy of the decision on

22 October 8, 2019. (Doc. 1 at 6.)

23 II.    DISCUSSION

24          A.      Jurisdiction

25        Writ of habeas corpus relief extends to a person in custody under the authority of the United

26 States. See 28 U.S.C. § 2241. While a federal prisoner who wishes to challenge the validity or
27 constitutionality of his conviction must bring a petition for writ of habeas corpus pursuant to 28

28 U.S.C. § 2255, a petitioner challenging the manner, location, or conditions of that sentence's


                                                   2
           Case 1:20-cv-00537-AWI-SKO Document 6 Filed 05/06/20 Page 3 of 5


 1 execution must bring a petition for writ of habeas corpus under 28 U.S.C. § 2241. See, e.g.,

 2 Brown v. United States, 610 F.2d 672, 677 (9th Cir. 1990); Capaldi v. Pontesso, 135 F.3d 1122,

 3 1123 (6th Cir. 1998); Kingsley v. Bureau of Prisons, 937 F.2d 26, 30 n.5 (2nd Cir. 1991); United

 4 States v. Jalili, 925 F.2d 889, 893-94 (6th Cir. 1991). To receive relief under 28 U.S.C. § 2241

 5 a petitioner in federal custody must show that his sentence is being executed in an illegal, but not

 6 necessarily unconstitutional, manner. See, e.g., Clark v. Floyd, 80 F.3d 371, 372, 374 (9th Cir.

 7 1995) (contending time spent in state custody should be credited toward federal custody); Jalili,

 8 925 F.2d at 893-94 (asserting petitioner should be housed at a community treatment center);

 9 Barden, 921 F.2d at 479 (arguing Bureau of Prisons erred in determining whether petitioner could

10 receive credit for time spent in state custody); Brown, 610 F.2d at 677 (challenging content of

11 inaccurate pre-sentence report used to deny parole).

12         In this case, Petitioner challenges the execution of his sentence. Therefore, the Court has

13 jurisdiction to consider the petition pursuant to 28 U.S.C. § 2241.

14          B.    Venue

15         A petitioner filing a petition for writ of habeas corpus under 28 U.S.C. § 2241 must file the

16 petition in the judicial district of the petitioner's custodian. Brown, 610 F.2d at 677. Petitioner

17 is in the custody of the Bureau of Prisons at USP-Atwater, which is located within the jurisdiction

18 of this Court. 28 U.S.C. §§ 2254(a); 2241(d). Therefore, venue is proper in this Court.

19          C.    Exhaustion

20         Before filing a petition for writ of habeas corpus, a federal prisoner challenging any

21 circumstance of imprisonment must first exhaust all administrative remedies. Martinez v.

22 Roberts, 804 F.2d 570, 571 (9th Cir. 1986); Chua Han Mow v. United States, 730 F.2d 1308,

23 1313 (9th Cir. 1984); Ruviwat v. Smith, 701 F.2d 844, 845 (9th Cir. 1983). The requirement that

24 federal prisoners exhaust administrative remedies before filing a habeas corpus petition was

25 judicially created; it is not a statutory requirement. Brown v. Rison, 895 F.2d 533, 535 (9th Cir.

26 1990). Thus, “because exhaustion is not required by statute, it is not jurisdictional.” Id. If
27 Petitioner has not properly exhausted his claims, the district court, in its discretion, may either

28 “excuse the faulty exhaustion and reach the merits or require the petitioner to exhaust his


                                                     3
           Case 1:20-cv-00537-AWI-SKO Document 6 Filed 05/06/20 Page 4 of 5


 1 administrative remedies before proceeding in court.” Id.

 2         Based on the attachments to the petition, it appears that Petitioner has exhausted his

 3 administrative remedies. (Doc. 1 at 10-18.)

 4         D.     Review of Petition

 5         Prisoners cannot be entirely deprived of their constitutional rights, but their rights may be

 6 diminished by the needs and objectives of the institutional environment. Wolff v. McDonnell,

 7 418 U.S. 539, 555 (1974). Prison disciplinary proceedings are not part of a criminal prosecution,

 8 so a prisoner is not afforded the full panoply of rights in such proceedings. Id. at 556. Thus, a

 9 prisoner’s due process rights are moderated by the “legitimate institutional needs” of a prison.

10 Bostic v. Carlson, 884 F.2d 1267, 1269 (9th Cir. 1989) (citing Superintendent, Mass. Corr. Inst.

11 v. Hill, 472 U.S. 445, 454-455 (1984)).

12         In the context of prison disciplinary proceedings, due process requires that the prisoner

13 receive the following procedural guarantees: (1) advance written notice of at least 24 hours of

14 the disciplinary charges; (2) an impartial hearing body; (3) an opportunity, when consistent with

15 institutional safety and correctional goals, to call witnesses and present documentary evidence in

16 his defense; and (4) a written statement by the factfinder of the evidence relied on and the reasons

17 for the disciplinary action. Hill, 472 U.S. at 454; Wolff, 418 U.S. at 563-567. Petitioner does not

18 dispute that he received all of the above procedural due process guarantees.

19         Petitioner contends that certain BOP time regulations were not met. He states that BOP

20 staff represented that the incident report was written on August 22, 2019, but he was not provided

21 a copy of the report until August 24, 2019. He states that BOP regulations require that the report

22 be given to the inmate within 24 hours, and this was not done in his case. As a result, he claims

23 his due process rights were violated.

24         As noted above, however, the BOP regulation is not one of the due process guarantees.

25 Due process does not require that the report be given to the inmate within 24 hours of it being

26 written. Rather, due process requires that the inmate be given 24 hours advance written notice
27 of the charges prior to the disciplinary hearing. It is undisputed that this was done in this case.

28


                                                    4
            Case 1:20-cv-00537-AWI-SKO Document 6 Filed 05/06/20 Page 5 of 5


 1          For the foregoing reasons, the Court finds that Petitioner fails to demonstrate that his due

 2 process rights were violated. Wolff, 418 U.S. at 564. The petition should be dismissed.

 3 III. ORDER

 4          IT IS HEREBY ORDERED that the Clerk of Court is DIRECTED to assign a District

 5 Judge to this case.

 6 IV.      RECOMMENDATION

 7          The Court HEREBY RECOMMENDS that the petition for writ of habeas corpus be

 8 DISMISSED WITH PREJUDICE.

 9          This Findings and Recommendation is submitted to the assigned District Judge pursuant to

10 the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local Rules of Practice for the

11 United States District Court, Eastern District of California. Within twenty-one (21) days after

12 service of the proposed Findings and Recommendation, Petitioner may file written objections

13 with the Court. Such a document should be captioned “Objections to Magistrate Judge’s

14 Findings and Recommendation.” The Court will then review the Magistrate Judge’s ruling

15 pursuant to 28 U.S.C. § 636 (b)(1)(C). Petitioner is advised that failure to file objections within

16 the specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

17 F.2d 1153 (9th Cir. 1991).

18
     IT IS SO ORDERED.
19
20 Dated:     May 6, 2020                                        /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                     5
